OPINION
DALLY, Commissioner.
The conviction is for burglary, enhanced under the provisions of Article 62, Vernon’s Ann.P.C.; the punishment, twelve years imprisonment.
The State has filed a motion to dismiss the appeal of this case and the motion is supported by proper proof that after the record on appeal was filed in this court, appellant escaped from custody and did not voluntarily return to custody within ten days. This court is without jurisdiction except to dismiss the appeal. See Articles 44.09 and 44.10, Vernon’s Ann.C.C.P.; Cuevas v. State, 467 S.W.2d 421 (Tex.Cr.App.1971); Rinehart v. State, 456 S.W.2d 396 (Tex.Cr.App.1970); Vaughn v. State, 456 S.W.2d 141 (Tex.Cr.App.1970); Forder v. State, 456 S.W.2d 378 (Tex.Cr.App.1970); Fonseca v. State, 455 S.W.2d 244 (Tex.Cr.App.1970).
The State’s motion to dismiss the appeal is granted and the appeal is dismissed.
Opinion approved by the Court.